Exhibit 99.1 News Release For Immediate Release TearLab Corporation Reports Q1-12 Financial Results San Diego, CA —May 14, 2012— TearLab Corporation (NASDAQ:TEAR; TSX:TLB) (“TearLab” or the “Company”) today reported its consolidated financial results for the first quarter ended March 31, 2012.All dollar amounts are expressed in U.S. currency and results are reported in accordance with United States generally accepted accounting principles. For the three months ended March 31, 2012, TearLab’s net revenues were $422,000 as compared to $824,000 for the same period in 2011.The Company’s net loss for the three months ended March 31, 2012 was approximately $9.1 million, or $0.44 per share.This included approximately $6.6 million in non-cash expenses related to the revaluation of warrants arising from the June 2011 private placement financing.The loss for the three months ended March 31, 2011 was $1.7 million, or $0.11 per share. Cash used for operating activities in the three months ended March 31, 2012 was approximately $1.5 million, which is consistent with the previous quarter. As of March 31, 2012, the Company had $3.8 million in cash, which did not include the approximately $11.3 million net funds raised by the Company in a public offering in April 2012. “While not fully reflected in our first quarter financial results due to the lag between contract signing and product shipment, the post-CLIA Waiver roll out of our “3/15” and “3/24” marketing programs continues to gain momentum.Under those programs, doctors who agree to purchase at least 1,500 or 2,400 disposable chips per year respectively, for a minimum of three years, receive the TearLab® Osmolarity reader to use at no cost.There were a total of 60 contracts signed in Q1 2012.Due to strong showings at recent events such as the annual meetings of the American Society of Cataract and Refractive Surgery and Vision Source, we have already surpassed that number at the half way mark in Q2 2012,” commented Elias Vamvakas, TearLab’s Chief Executive Officer. Conference Call and Webcast Information TearLab will hold a conference call to discuss these results, May 14, at 8:30am Eastern Standard Time at877-303-1593. For thosewishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone (Toll free) 855-859-2056 or (Toll) 404-537-3406 and enter reservation #78808889 when prompted. About TearLab Corporation TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care.The TearLab Osmolarity Test, for diagnosing Dry Eye Disease, is the first assay developed for the award-winning TearLab Osmolarity System.Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release may contain forward-looking statements.These statements relate to future events and are subject to risks, uncertainties and assumptions about TearLab. Examples of forward-looking statements in this press release include statements regarding future success of our “3/15” and “3/24” marketing programs, the future commercial adoption of the TearLab® Osmolarity System and the related impact on our sales. These statements are only predictions based on our current expectations and projections about future events.You should not place undue reliance on these statements. Actual events or results may differ materially.Many factors may cause our actual results to differ materially from any forward-looking statement, including the factors detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our annual and quarterly reports on Forms 10-K and 10-Q. We do not undertake to update any forward-looking statements. CONTACTS: Investors: Stephen Kilmer (905) 906-6908 skilmer@tearlab.com Media: Leonard Zehr Managing Director Kilmer Lucas Inc. (905) 486-1158 len@kilmerlucas.com TearLab Corp. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and loss per share) Three months ended March 31, Revenue $ $ Cost of goods sold Gross profit 91 Operating expenses General and administrative Clinical , regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations (2,503 ) (1,488 ) Other income (expense) (6,596 ) (179 ) Net loss and comprehensive loss $ ) $
